USCA4 Appeal: 22-6330      Doc: 11         Filed: 11/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6330


        WILLIAM JOE PHILLIPS,

                            Petitioner - Appellant,

                     v.

        WARDEN OF PERRY CORRECTIONAL INSTITUTION,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Mary G. Lewis, District Judge. (6:19-cv-02156-MGL)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        William Joe Phillips, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6330      Doc: 11         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               William Joe Phillips seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing as untimely Phillips’ 28 U.S.C.

        § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

        § 2254 petitions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

        529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Phillips has not made

        the requisite showing. Accordingly, we deny a certificate of appealability, deny Phillips’

        motions to appoint counsel and for abeyance, and dismiss the appeal. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2